DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant highlights the amended features of the claims, including providing a detailed listing of where support can be found in the specification for the new language, which is appreciated.  No substantive arguments are made aside from drawing attention to the amended language.  The new language distinguishes over the prior references of record, and the new grounds of rejection under 35 USC 103 presented below are necessitated by the amendment.  The Grosman (US 20190321553 A1) and Barkol (US 20190355447 A1) references are relied upon to render obvious the new language.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Peruzzini (Peruzzini, M., Grandi, F., & Pellicciari, M. (2017). Benchmarking of tools for user experience analysis in industry 4.0. Procedia manufacturing, 11, 806-813.) in view of Feng (Feng, Y., Chen, X., & Zhao, J. (1/19/2018). Create the individualized digital twin for noninvasive precise pulmonary healthcare. Significances Bioengineering & Biosciences, 1(2).) and Grosman (US 20190321553 A1).
Regarding Claim 1:
Peruzzini teaches:
collecting movement data of the subject, using a motion capture system applied to the subject; (p.811, external camera recorded their actions. Within the virtual environment, workers were also tracked by an optical tracking systems made up of 8 Vicon infrared cameras to create their “digital twin” to put into the virtual scene for further process simulations.)
activating the digital twin with a specified activity, thereby generating nominal activity data; (p.811, external camera recorded their actions. Within the virtual environment, workers were also tracked by an optical tracking systems made up of 8 Vicon infrared cameras to create their “digital twin” to put into the virtual scene for further process simulations.)
collecting actual activity data of the subject, using at least one wearable sensor worn by the subject during the same activity as in the activating step; (p.810, measures also the breathing rate (BR) and the skin temperature (ST) to provide a more complete analysis of the health workers’ conditions, and the body activity (BA) and body stooping (S) by means of accelerometers and gyroscopes to define the posture assumed by the workers and the physical comfort.)
Peruzzini does not teach in explicit detail, but Feng teaches:
generating a digital model of the subject, using internal imaging data obtained from the subject; (Fig. 5, Step 1: Patient-Specific CT/MRI Data Acquisition)
wherein the model represents one or more of the following systems: musculoskeletal, nervous, circulatory, respiratory, and gastrointestinal systems; (Figure 2: The CBBL virtual human system V1.0 with a representative human respiratory system for Computational FluidParticle Dynamics (CFPD) simulations covering the entire conducting and respiratory zones.)
combining the model and the movement data, thereby generating a dynamic digital twin of the subject; (p.3,  Serving as the prototype of the “individualized digital twin,” the virtual human V1.0 is CFPD ready, and the subject-specific body shell also enables the subject-specific health risk assessment for in-silico occupational exposure studies, including simulations of real-time ventilation, skin absorption, and lung deposition; see also Peruzzini p.811, external camera recorded their actions. Within the virtual environment, workers were also tracked by an optical tracking systems made up of 8 Vicon infrared cameras to create their “digital twin” to put into the virtual scene for further process simulations.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the respiratory monitoring and digital twin features of Feng to the digital twin simulation of Peruzzini, in order to provide an improved treatment platform and to thereby improve theraputic outcomes (Feng, Abstract).
Peruzzini does not teach in explicit detail, but Grosman teaches:
comparing the actual activity data to nominal activity data of the digital twin; and (¶114 generates a digital twin for a patient; ¶118 digital twin of the patient that best matches the “good” pump data taken from the 19 days of historical data for the patient; ¶118 the final digital twin model is reevaluated with the collected pump data for each of the “good” days.)
determining if the actual activity data exceeds a threshold of the nominal activity data (¶118 the final digital twin model is reevaluated with the collected pump data for each of the “good” days. If the results of this comparison pass a minimum criteria threshold (i.e., the double check reveals that the final digital twin model is accurate based on the collected pump data))

Regarding Claim 2:
Peruzzini teaches:
wherein the specified activity is a physical activity, initiated by the subject. (Section 5.2, the above-mentioned set-up was used to monitor the UX of real workers during assembly tasks’ execution)

Regarding Claim 3:
Peruzzini does not teach in explicit detail, but Grosman teaches:
wherein the specified activity is a rest activity. (¶118 digital twin of the patient that best matches the “good” pump data taken from the 19 days of historical data for the patient; examiner notes that pump data does not involve required physical activity and falls within the scope of "rest")
determining if the actual activity data exceeds a threshold of the nominal activity data (¶118 the final digital twin model is reevaluated with the collected pump data for each of the “good” days. If the results of this comparison pass a minimum criteria threshold (i.e., the double check reveals that the final digital twin model is accurate based on the collected pump data))

Regarding Claim 4:
Peruzzini does not teach in explicit detail, but Grosman teaches:
wherein the specified activity is a passive activity, not initiated by the subject. (¶118 digital twin of the patient that best matches the “good” pump data taken from the 19 days of historical data for the patient)
determining if the actual activity data exceeds a threshold of the nominal activity data (¶118 the final digital twin model is reevaluated with the collected pump data for each of the “good” days. If the results of this comparison pass a minimum criteria threshold (i.e., the double check reveals that the final digital twin model is accurate based on the collected pump data))

Regarding Claim 5:
Peruzzini does not teach in explicit detail, but Grosman teaches:
wherein the specified activity is a nutrition activity. (¶34 meal logging devices or apps; ¶111 MODEL-BASED PREDICTOR MEAL GAIN, which is the gain of a model-based algorithm that predicts postprandial blood glucose a few hours in the future)
determining if the actual activity data exceeds a threshold of the nominal activity data (¶118 the final digital twin model is reevaluated with the collected pump data for each of the “good” days. If the results of this comparison pass a minimum criteria threshold (i.e., the double check reveals that the final digital twin model is accurate based on the collected pump data))

Regarding Claim 6:
Peruzzini does not teach in explicit detail, but Grosman teaches:
modifying the specified activity based on the result of the comparing and determining steps. (¶64 This description assumes that the updated basal rate and/or the updated ISF value are different than their current values by at least a threshold amount, such that the current values should be adjusted. Accordingly, the process 300 continues by generating (from the updated basal rate data and/or from the updated ISF value) a recommendation to adjust certain settings of the insulin infusion device (task 316).)
determining if the actual activity data exceeds a threshold of the nominal activity data (¶118 the final digital twin model is reevaluated with the collected pump data for each of the “good” days. If the results of this comparison pass a minimum criteria threshold (i.e., the double check reveals that the final digital twin model is accurate based on the collected pump data))

Regarding Claim 7:
Peruzzini teaches:
wherein the activating step comprises simulated musculoskeletal activity. (Section 5.2, the above-mentioned set-up was used to monitor the UX of real workers during assembly tasks’ execution; examiner notes the assembly tasks depicted involve muscular activity by the monitored workers)

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Peruzzini (Peruzzini, M., Grandi, F., & Pellicciari, M. (2017). Benchmarking of tools for user experience analysis in industry 4.0. Procedia manufacturing, 11, 806-813.) in view of Feng (Feng, Y., Chen, X., & Zhao, J. (1/19/2018). Create the individualized digital twin for noninvasive precise pulmonary healthcare. Significances Bioengineering & Biosciences, 1(2).) and Grosman (US 20190321553 A1), and further in view of Barkol (US 20190355447 A1).

Regarding Claim 8:
Peruzzini does not teach in explicit detail, but Barkol teaches:
wherein the determining step is performed to evaluate risk of physical injury to the subject. (¶32 may include differential diagnoses trees that guideline VHA 112 may access to determine potential diagnoses based on a patient condition or state; ¶31 determine, from patient vital signs (e.g., output by the one or more monitoring devices 120), digital twin 108, and/or other sources that a patient may be undergoing a given condition (e.g., high heart rate) and may automatically obtain guidelines for treating the condition.; ¶67 one or more of the virtual healthcare assistants may be configured to monitor patient vital signs, via the output from the monitoring devices, the information stored in the digital twin, or other source. If a vital sign (or other health parameter) meets a predetermined condition ... each alert issued when mean arterial blood pressure dropped below a threshold; ¶96 such that dropping below a first threshold (e.g., 75% of the baseline heart rate); examiner notes that the various diseases or conditions discussed, such as sepsis, fall within the scope of physical injuries.)
determining if the actual activity data exceeds a threshold of the nominal activity data (¶118 the final digital twin model is reevaluated with the collected pump data for each of the “good” days. If the results of this comparison pass a minimum criteria threshold (i.e., the double check reveals that the final digital twin model is accurate based on the collected pump data))

Regarding Claim 9:
Peruzzini does not teach in explicit detail, but Barkol teaches:
wherein the determining step is performed to evaluate risk of injury or disease of the subject. (¶32 may include differential diagnoses trees that guideline VHA 112 may access to determine potential diagnoses based on a patient condition or state; ¶31 determine, from patient vital signs (e.g., output by the one or more monitoring devices 120), digital twin 108, and/or other sources that a patient may be undergoing a given condition (e.g., high heart rate) and may automatically obtain guidelines for treating the condition.; ¶67 one or more of the virtual healthcare assistants may be configured to monitor patient vital signs, via the output from the monitoring devices, the information stored in the digital twin, or other source. If a vital sign (or other health parameter) meets a predetermined condition ... each alert issued when mean arterial blood pressure dropped below a threshold; ¶96 such that dropping below a first threshold (e.g., 75% of the baseline heart rate); examiner notes that the various diseases or conditions discussed, such as sepsis, fall within the scope of physical injuries.)
determining if the actual activity data exceeds a threshold of the nominal activity data (¶118 the final digital twin model is reevaluated with the collected pump data for each of the “good” days. If the results of this comparison pass a minimum criteria threshold (i.e., the double check reveals that the final digital twin model is accurate based on the collected pump data))

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/              Primary Examiner, Art Unit 2147